IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE )
)
)
w ) Cr.A. No.: 1307009361
)
)
)
DESMOND HOPKINS )
)
Defendant. )
)
Submitted: March 3, 2016
Decided: March ll, 2016
Eric Zubrow, Esquire James Turner, Esquire
Deputy Attorney General Assistant Public Defender
Department of Justice Office of the Public Defender
820 N. French Street 900 N. King Street
Wilmington, DE l9801 Wilmington, DE 19801
Attorneyfor the State of Delaware Attorneyfor Defendant

MEMoRANDUM oP1N1oN AND oRDER oN
 ._

Desmond Hopkins ("Defendant") brings this motion for a dismissal of the charges
pending against him on the grounds that his right to a speedy trial has been violated by repeated
trial delays. Defendant filed this Motion to Dismiss (the "Motion") on February l2, 2016. On
March 3, 2016, the Court heard oral argument from both Defendant and the State, and reserved

its decision. This is the Court’s decision on the Defendant’s Motion to Dismiss.

PROCEDURAL HISTORY

On July 12, 2013, Defendant was arrested and subsequently charged with Driving While
Suspended or Revoked, in violation of 21 Del. C. § 2756(a), Turning Without Signaling, in
violation of 21 Del. C. § 4155, and Driving Under the Influence ("DUI"), in violation of 21 Del.
C. § 4177. The case was filed in this Court on August 8, 2013. Defendant failed to appear for
Arraignment on September 6, 2013, and the Court issued a capias.

On September 16, 20l4_one year later_the capias was retumed. Defendant appeared
for Arraignment, pled not guilty, and waived his right to a jury trial.

On November 19, 20l4, at Defendant’s first scheduled DUI case review, both the State
and Defendant requested that the case review be continued to December l2, 2014.1 At
Defendant’s next scheduled DUI case review, Defendant demanded a jury trial, and trial was
scheduled for March 16, 2015.

On March 16, 2015, prior to trial, the State requested a continuance in order to determine
whether Defendant’s misdemeanor charges could be upgraded to felony charges. Therefore, the
Court scheduled a preliminary hearing for March 24, 201 5.

On March 24, 2015, however, Defendant requested a continuance, and the preliminary
hearing was continued for another week. On April l, 2015, Defendant executed a preliminary
hearing waiver, and on April 2, 2015, the case was transferred to and accepted by Superior
Court. Ultimately, the case returned to this Court on July l4, 2015.

Once this Court accepted the matter, Defendant’s second Arraignment was scheduled for

October 27, 2015; however, the Docket reflects that Arraignment was re-scheduled for

November 17, 2015 for consolidation and judicial review purposes.

 

l Although Defendant claimed that this continuance was at his request, the Docket reflects that both
parties requested this continuance.

On November 17, 2015, Defendant pled not guilty and waived his right to a jury trial.
Subsequently, at his DUI case review on January 7, 2016, Defendant demanded a jury trial. The
Court scheduled trial for March 16, 2016.

On February 12, 2016 Defendant filed the present Motion, and on March 3, 2016, the
Court heard oral argument on the Motion,

PARTIES’ CONTENTIONS

Defendant argues that the repeated trial delays have violated his right to a speedy trial.
Defendant concedes that the delays in this matter are attributable to both parties, however,
Defendant argues that the State’s delay has occurred over the past year and a half, whereas his
delay, with the exception of one month, occurred prior to his first scheduled Arraignment.
Defendant also calculated the length of delay that each side is responsible for, arguing that delays
attributable to the State amount to sixteen months, which is one month longer than the length of
delay attributable to Defendant. Next, Defendant argues that the State improperly "shuttled his
case through different courts," which caused him "significant anxiety."z Defendant claims that
the State had a duty to prosecute the case without delay, and highlighted the fact that "[s]everal
eyes had an opportunity" to determine where the case belonged. Ultimately, Defendant requests
that the Court dismiss the charges against him pursuant to his right to a speedy trial under the

Sixth Amendment as well as Court of Common Pleas Crz`mz`nal Rule 48(b).

The State argues that Defendant’s right to a speedy trial has not been violated, and
maintains that the length of the delay is not unreasonable given the nature of the case. The State
argues that the initial delay of one year weighs heavily against Defendant because he failed to
appear for his first Arraignment in this Court. Moreover, the State contends that the delay in

determining whether this case should be tried in this Court or in Superior Court does not weigh

iDef.’s Mot. p. 5:._

against them. The State also argues that Defendant has failed to timely assert his right to a
speedy trial considering that this is the first time he raised this issue of delay. Finally, the State
avers that Defendant has not proffered any substantial argument as to why he has been
prejudiced by this delay, as he is not incarcerated and is not experiencing any anxiety and
concern different from any other person facing criminal charges.
DISCUSSION

The Sixth Amendment to the United States Constitution, as applied to the States through
the Due Process Clause of the Fourteenth Amendment,3 provides, in pertinent part, that "the
accused shall enjoy the right to a speedy and public trial" in all criminal prosecutions.4 This
constitutional right is also included in Article I, Section VII of the Delaware Constitution.5
Additionally, Court of Common Pleas Criminal Rule 48(b) governs dismissal of criminal actions
filed in this Court, and grants the Court authority to dismiss the Inf`ormation if the Court finds
that there has been an unnecessary delay in bringing a criminal defendant to trial.

In Barker v. Wingo, the United States Supreme Court set forth a balancing test for courts
to use when determining speedy trial claims.6 Under the Barker test, courts analyze and weigh
the conduct of both the prosecution and the defendant by considering four factors: "(l) the length
of delay; (2) the reason for the delay; (3) the defendant’s assertion of the right to a speedy trial,
and; (4) prejudice to the def`endant."7 No single factor is dispositive, "[r]ather, they ‘are related

factors and must be considered together"’ with the specific facts that are relevant to the cases

3 Klopfer v. North Carolz`na, 386 U.S. 213, 222-23 (l967).
" U.S. coNsT. amend. vl.

5 DEL. coNsT. art 1, § 7.

6 Barker v. Wingo, 407 U.S. 514, 530 (1972).

7 1a ar 407 U.s. ar 530.
8 Middlebrook v. State, 802 A.Zd 268, 273 (Del. 2002) (citing Barker, 407 U.S. at 533).

4

'l`herefore, the Court will analyze each factor separately, and then carefully balance the factors to
determine whether Defendant’s right to a speedy trial was violated.
A. Length of Delay

The first factor that the Court must consider is the length of delay. A defendant’s right to
a speedy trial attaches when the defendant is either arrested or indicted, whichever occurs f1rst.9
Unless the amount of time between the arrest (or indictment) and the trial is "lengthy enough to
be presumptively prejudicial," the Court does not have to consider the remaining Barker
factors. 10 The Delaware Supreme Court has found that "if the delay between arrest or indictment
and trial exceeds one year, the Court generally should consider the other Barker factors.ll

The delay in his matter is lengthy enough to be presumptively prejudicial because the
length of delay exceeds one year. Defendant was arrested on July 12, 2013. Trial, after being
continued, is currently scheduled for March 15 , 2015. Therefore, this first factor weighs in favor

of Defendant, and triggers a hall Barker analysis.

B. Reason for Delay
Next, the Court considers the reason for delay, which is critical to the Barker analysis
because it is often indicative of whether the defendant will prevail on the speedy trial claim.lz
In considering and assigning weight to the reason for delay, the Court looks at the parties’
conduct and the particular circumstances of the case.n lf the State causes a delay in order to

intentionally obstruct the defense, the reason for delay will weigh heavily against the State.M

Delays caused by "negligence, overcrowded courts, or excessive caseloads on prosecutors" are

9 1a at 273.
“’ Hicks v. Sza¢e, 26 A.sd 214 ar *2 (Del. 2011) (TABLE).
ll State v. Sells, 2013 WL l6543l7 at *2 (Del. Com. Pl. April l7, 2013) (citing Cooper v. State, 32 A.3d
938 at *7(1)¢1. 2011) (TABLE).
12 1a at *3 (citing Bazley v. S¢aze, 521 A.zd 1069, 1081 (Del. 1987)).

“ 111 ar *3.
"‘ mddlebrook, 802 A.2d 111274 (quoting Barker, 407 U.s. ar 531).

5

also attributable to the State because "the defendant has no influence over the decisions
necessary to reduce a backlog in the courts or the caseloads of individual prosecutors."ls

Although these delays are considered to be neutral,m they still "[fall] on the wrong side of the

divide between acceptable and unacceptable reasons for delaying criminal prosecution once it

has begun.""

In this case, the delays are attributable to both the State and Defendant. Signifrcantly,
Defendant is responsible for the first delay_which was a delay of one year~because he failed
to appear for his Arraignment, which was scheduled for September 6, 2013. When Defendant
failed to appear, the Court issued a capias, which was not returned until September 16, 20l4.
This first and lengthy delay therefore weighs against Defendant.

The Docket reflects that the next delay occurred when both parties requested a
continuance of Defendant’s DUI case review, which was scheduled for November 19, 20l4.
This second delay is attributable to both parties, however, the Court will consider this delay to be
neutral because the reason for the continuance request was neither docketed nor otherwise
provided to the Court.

The third delay is attributable to the State. Trial in this matter was originally scheduled
for March 16, 2015, however, the State requested a continuance in order to determine whether
Defendant’s charges could be upgraded to felony charges. At that point in these proceedings, the
State had Defendant’s file for at least eight months, which "is ample time to read a file, review

evidence and make appropriate determinations as to what type of charges to bring forth."lg

15 Key v. S¢are, 463 A.zd 633, 636 (Del. 1983).

"-_azzs¢§'~fz’@;bro@k, so2 A.zd at 274.
" 1a ar 274 (qu@¢zng Doggez¢ v. Um'zed sza¢es, 505 U.s. 647, 657 (1992)).
“‘ Baker v. sra¢e, Del. super., C.A. No. 0s0303s600,13abiarz,Jr., J. (De¢. 16, 2009).

6

Essentially, the State’s decision to bring Defendant’s charges to Superior Court delayed this
matter one year. Therefore, this delay weighs against the State.

The fourth delay, which occurred less than ten days after the third delay, is attributable to
Defendant. When the State requested a continuance of the March 16, 2015 trial date, the matter
was scheduled for a preliminary hearing on March 24, 2015. Defendant requested a continuance
of the hearing, and the hearing was continued to April l, 2015, at which point, Defendant
executed a preliminary hearing waiver. This delay weighs against Defendant albeit slightly
considering the length of the delay,

The fifth delay is attributable to the State, as the Court re-scheduled Defendant’s second
Arraignment for consolidation and judicial review purposes. Although this delay weighs against
the State, the Court considers it to be neutral.

The Court finds that the second Barker factor-the reason for delay-weighs against
both parties equally. Both parties have individually delayed this matter for a year. These two
year-long delays (the first and third delays), although significant, weigh equally against them.
The second and fifth delays are neutral and do not weigh against either party. The fourth delay,
which was attributable to Defendant, weighs slightly against him. Therefore, the Court finds that
this second factor is neutral or weighs slightly against Defendant.

C. Defendant’s Assertion of the Right to a Speedy Trial

"If and when a defendant asserts his rights are factors of considerable significance in
determining whether there has been a speedy trial violation."w A defendant’s failure to assert
,,20

the right "will make it difficult for a defendant to prove that he was denied a speedy trial

Therefore, while there is no statutory proscribed time frame that precludes a defendant from

_._5.,.

‘° Bazley, 521 A.zd ar 1082.
2° Mddzebr@ok, 802 A_zd at 275.

asserting his right to a speedy trial, the defendant nonetheless has "some responsibility to call
attention to what he views as an unfair postponement."zl

In this case, Defendant asserted his right to a speedy trial on February 12, 2016. This was
over two-and-one-half years after his arrest. However, at no point prior to the filing of this
Motion did Defendant raise the issue of an unfair postponement, and therefore, his "apparent
acquiescence to the delays and his silence until this [point in time] are significant."zz Therefore,
this third factor weighs against Defendant.

D. Prejudice to the Defendant

Finally, in considering the fourth factor, the Court weighs the prejudice to the defendant
in light of the interests that the speedy trial right aims to protect: "(l) preventing oppressive
pretrial incarceration; (2) minimizing the anxiety and concern of the accused; and (3) limiting the
possibility that the defense will be impaired."” Although the Defendant in this case has only
raised two interests in his motion, the Court will address all three.24

First, a defendant’s constitutional right to a speedy trial is intended to protect an unjust,

25 "[T]ime spent in jail awaiting trial by one presumed innocent

lengthy pretrial incarceration.
until proven guilty often means loss of a job, disrupts family life, and enforces idleness," and
“subjecting a defendant to these consequences is a serious matter."26 The Defendant in this
matter was not incarcerated. Thus, this first interest has not been impaired.

Second, the right to a speedy trial is also designed to minimize the anxiety of the

defendant. Even if the defendant is not incarcerated prior to trial, he is presumed to be

” 1a

22 Page v. State, 934 A.2d 89l, 898 (Del. 2007) (emphasis added).
23 Sezzs, 2013 WL 1654317 at *4 (quotiag Mddlabraak, 302 A.zd at 276).
24 See Aliddlebrook, 802 A.2d at 276; see also Bailey, 521 A.Zd at 1082.

25 mddzabr@ak, 802 A.2t1 at 276.
26 sazzs, 2013 wL 1654317 at *4 (¢itations amitted).

8

197

prejudiced "by living under a cloud of anxiety" when there is a delay of tria However, the

anxiety that the delay may have caused will not weigh in a defendant’s favor unless the

)¢23

defendant has alleged "excessive concern or anxiety. Here, Defendant maintains that the

delay in this matter has caused him "significant anxiety." However, without specifically alleging
how he has been experiencing excessive concern or anxiety due to these delays, the Court is
unable to determine how the anxiety he is experiencing differs from any other person facing
criminal charges. Additionally, during oral argument on the Motion, Defendant indicated that, as
a result of having these pending charges, he has been unable to obtain employment. Since the
delay has created this cloud of suspicion over Defendant, which is presumptively prejudicial, this
second protected interest has been impaired.

Finally, the right to a speedy trial protects a defendant’s interest in limiting the possibility
of impairing the defense. The right to a speedy trial protects this interest "because the inability
of a defendant [to] adequately prepare his case skews the fairness of the entire system."” While
this kind of prejudice is particularly difficult to prove as "time’s erosion of exculpatory evidence
and testimony can rarely be shown,"30 it is nonetheless the "most serious" type of prejudice.”
Here, Defendant has not proffered any argument that his defense against his pending charges has
been impaired.

Ultimately, the trial delays in this matter have impaired the Defendant’s interest in
minimizing his anxiety, as he is living under a cloud of suspicion, which is protected by the Sixth

Amendment. Therefore, the fourth factor slightly weighs in Defendant’s favor.

 

” j§razra-?af§abraak, 802 A.zd ar 277 (quoring Barkar, 407 U.s. ar 533).

28 Ca@par, 32 A.3d 933 ar *3.

29 Dawns, 2014 wL 4929507 ar *4

3° sazzs, 2013 wL 1654317 ar *3 (ciriag Daggarrv. Us., 505 U.s. 647, 655 (1992)).

“ Barkar, 407 U.s. ar 532

E. Balancing of Factors

In carefully balancing the Barker factors, the Court finds that Defendant’s right to a
speedy trial was not violated. Although the first and fourth factors_the length of delay and
prejudice to defendant-weigh in favor of Defendant, the Court finds that in this particular
instance, the second and third factors-the reason for delay and the timeliness of defendant’s
assertion of his right to a speedy trial_weigh against Defendant so much so that the balance
does not tip in Defendant’s favor.

CONCLUSION
For the foregoing reasons, IT IS HEREBY ORDERED this llth day of March, 2016,

that Defendant’s Motion to Dismiss is DENIED.

 

cc: Charrnar Jones, Judicial Case Manager

10